                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

ANDREW JAMISON                                                                             PETITIONER

v.                                                                               No. 3:20CV20-SA-JMV

RON KING                                                                                  RESPONDENT


                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        ANDREW JAMISON has filed a petition for a writ of habeas corpus under 28 U.S.C. §

2241 and seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than June 22, 2020, the respondent, through the Attorney General of the State of

Mississippi, must file his answer to this petition, along with full transcripts of all proceedings in the

state courts of Mississippi arising from the charge of Attempted Robbery and Possession of Stolen

Firearm against petitioner in the Circuit Court of Desoto County, Mississippi (to the extent such

transcripts are relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 6th day of April, 2020.



                                                        s/ Jane M. Virden
                                                        JANE M. VIRDEN
                                                        UNITED STATES MAGISTRATE JUDGE
